 Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 1 of 17 PageID #: 422




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

  KAJEET, INC.,

               Plaintiff,

        v.                                 C.A. No. 1:21-cv-00005-MN

  MCAFEE CORP.,                            JURY TRIAL DEMANDED

               Defendant.


              DEFENDANT MCAFEE CORP.’S BRIEF IN SUPPORT OF
                  MOTION FOR SANCTIONS UNDER RULE 11

                                       Susan E. Morrison (#4690)
                                       FISH & RICHARDSON P.C.
                                       222 Delaware Avenue, 17th Floor
                                       P.O. Box 1114
                                       Wilmington, DE 19899
                                       Tel: (302) 652-5070
                                       morrison@fr.com

                                       Aamir A. Kazi
                                       Christopher O. Green
                                       Fish & Richardson P.C.
                                       1180 Peachtree Street NE, 21st Floor
                                       Atlanta, GA 30309
                                       Tel: 404-724-2811
                                       kazi@fr.com
                                       cgreen@fr.com

                                       Attorneys for Defendant McAfee Corp.

Dated: August 23, 2021
 Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 2 of 17 PageID #: 423




                                        TABLE OF CONTENTS


I.          NATURE AND STAGE OF PROCEEDINGS ...................................................... 3

II.         SUMMARY OF ARGUMENT .............................................................................. 3

III.        STATEMENT OF FACTS ..................................................................................... 4

       A.   Kajeet’s ’559 Patent and Asserted Claims 1 and 27 Require A Remote Server to
            Make Real-Time “Grant” or “Deny” Decisions ..................................................... 4

       B.   McAfee’s Safe Family Product Does Not Receive Real-Time “Grant” or “Deny”
            Decisions From A Remote Server .......................................................................... 7

       C.   McAfee Notified Kajeet of its Flawed Theory ..................................................... 10

IV.         LEGAL STANDARDS ........................................................................................ 11

V.          ARGUMENT ........................................................................................................ 11

VI.         CONCLUSION ..................................................................................................... 14




                                                           i
 Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 3 of 17 PageID #: 424




                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

Cases

Kajeet, Inc. v. Qustodio, LLC,
   No. SA CV18-01519 (C.D. Cal. Nov. 1, 2019) (attached hereto as Exhibit A) ........................7

S. Bravo Sys., Inc. v. Containment Techs. Corp.,
    96 F.3d 1372 (Fed. Cir. 1996)..................................................................................................11

View Eng’g. Inc. v. Robotic Vision Sys., Inc.,
   208 F.3d 981 (Fed. Cir. 2000)............................................................................................11, 12

Other Authorities

Fed. R. Civ. P. 11 ................................................................................................................... passim




                                                                     ii
 Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 4 of 17 PageID #: 425




                                         INTRODUCTION

        Kajeet Inc. (“Kajeet”) launched a frivolous lawsuit against McAfee Corp. (“McAfee”),

and did so after failing to conduct a reasonable inquiry into the operation of McAfee’s accused

“Safe Family” product before filing its original or amended complaints. McAfee’s Safe Family

Product cannot meet a key limitation of every asserted claim—namely the requirement of a

server that supervises the activity of a remote device (e.g., a child’s mobile phone or tablet

computer) by granting or denying requests from the remote device in accordance with a “policy”

that is stored on the server itself (and not on the remote device). (See, e.g., D.I. 14, Ex. A at

claim 1 (“send to a server a request to communicate with a remote computing device;” “receive

in real-time from the server a response . . . based on one or more policies that are stored at the

server;” “without accessing the one or more policies by the computing device.”).) Had Kajeet

conducted any reasonable pre-filing inquiry, as it is obligated to do, it would have recognized

this failing.

        Put simply, McAfee’s Safe Family product does not require server access to enforce its

protections, and it therefore cannot meet the claims. McAfee has taken substantial steps since

being sued to demonstrate to Kajeet that the Safe Family product cannot infringe any claim of

Kajeet’s sole asserted U.S. Patent No. 8,667,559 (“the ’559 patent”)—steps which Kajeet has

largely ignored. But McAfee’s actions demonstrate that, had Kajeet done a reasonable

investigation, it could have come to the conclusion that its allegations were without merit before

filing suit. Specifically, McAfee created a demonstration of its publicly available product,

showing that network access is not required for its protections to work—in contravention of the

requirements of Kajeet’s claims, which require communication between a remote computing

device and a server. McAfee also explained how Kajeet could use publicly available tools to




                                                   2
 Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 5 of 17 PageID #: 426




observe the timing and type of communications between any device running Safe Family and

any server, to confirm the claim requirements are not met. Finally, McAfee made its source code

available to Kajeet, so Kajeet could corroborate the other information provided by McAfee.

       McAfee has twice asked Kajeet to acknowledge the facially obvious defects in its claims

and drop this suit. Kajeet refused in both instances, instead insisting on maintaining this suit in

clear derogation of Fed. R. Civ. P. 11. Accordingly, McAfee respectfully requests that the Court

dismiss Kajeet’s claims and grant this motion for sanctions.

I.     NATURE AND STAGE OF PROCEEDINGS

       Kajeet initiated this suit on January 4, 2021. (D.I. 1.) Soon after, McAfee moved to

dismiss Kajeet’s claims of direct infringement, indirect infringement, willful infringement, and

past damages. (D.I. 10.) As to Kajeet’s infringement theory, McAfee pointed out that Kajeet’s

infringement allegations, even if accepted as pleaded, failed to show how the Safe Family

application communicated decision-making with a remote server in “real-time.” (Id. at 11-12.)

Effectively conceding that its original complaint was deficient, Kajeet responded by filing an

amended complaint on April 12, 2021. (D.I. 14.) But the amended complaint does not correct

the deficiencies McAfee identified in the original complaint—including the requirement of “real-

time” communication set forth in McAfee’s motion without accessing locally stored policies.

Thus, McAfee filed a Motion to Dismiss Kajeet’s First Amended Complaint. (D.I. 18.)

       McAfee’s Motion to Dismiss Kajeet’s First Amended Complaint remains pending.

II.    SUMMARY OF ARGUMENT

       1.      Kajeet had full ability and access to observe and test the allegedly infringing

operations of McAfee’s accused Safe Family product before filing this lawsuit, but failed to do

so. If Kajeet had tested the accused Safe Family product and compared the results to the




                                                  3
 Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 6 of 17 PageID #: 427




elements of the ’559 patent claims, the distinctions between the accused product and the asserted

claims would have been facially obvious. Kajeet thus failed to conduct a pre-suit “reasonable

inquiry” as required by Rule 11 and should be sanctioned.

       2.      Similarly, Kajeet insists on continuing this suit despite McAfee demonstrating

why the Safe Family product cannot infringe the ’559 patent claims. McAfee has even offered

its product source code to Kajeet for an inspection, which would corroborate the facially obvious

defects in Kajeet’s infringement allegations. Rule 11 likewise prohibits a plaintiff from

maintaining a cause of action once it becomes apparent that the plaintiff’s factual contentions

lack evidentiary support.

       3.      Kajeet’s failure to follow the basic requirements of Rule 11 has caused both

McAfee and the Court to spend significant resources addressing a meritless suit. The Court

should dismiss Kajeet’s claims with prejudice and award McAfee its attorney fees.

III.   STATEMENT OF FACTS

       A.      Kajeet’s ’559 Patent and Asserted Claims 1 and 27 Require A Remote Server
               to Make Real-Time “Grant” or “Deny” Decisions

       The ’559 patent issued on March 4, 2014, and is titled “Feature Management of a

Communication Device.” (D.I. 14, Ex. A.) According to the ’559 patent, parents, school

administrators, and employers may want the ability to control and/or restrict how and when

children, students, and employees use cellphones or other electronic devices. (Id. at 1:66-2:26.)

       The system disclosed in the ’559 patent purports to solve this problem by providing, in a

cellular telephone network, a “policy enforcement point (PEP) 28” containing policies that

determine whether a particular device may be used for particular purposes. (Id. at 8:36-40.) The

PEP works in conjunction with a “policy decision point (PDP) 29,” which “maintains or stores a

list of policies that have been established to control the features and functions of the mobile



                                                 4
 Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 7 of 17 PageID #: 428




[device] and decides, based on those policies, to either accept or reject” any attempt by the phone

to request service from the network. (Id. at 8:40-59.) As can be seen in Figure 2, both the PEP

and PDP are parts of the telephone network, and neither resides on the mobile station 10 (i.e., the

mobile phone or other user device). (Id. at Fig. 2.)

       It is this remote enforcement of a remotely stored policy, by accepting or rejecting

attempts by the mobile device to communicate over the network, that provides the supposed

advantage of the invention: a tamper-proof ability to control network access by a device. Kajeet

repeatedly emphasizes this point in its amended complaint when describing the alleged benefits

of the claimed invention and how it differed from the prior art:

       •   “Application of use decisions based upon a policy stored remote from the controlled
           computing device represented an unconventional scheme that was neither well known
           nor routine for addressing a newly emerging problem in society.” (Id. at ¶ 19.)

       •   “These claimed methods require, among other steps, that a decision is received in
           real-time from a server, with the decision ‘being based on a policy stored at the
           server . . . ,’ and that ‘the communication being enabled or disabled without storing
           the policy on the computing device.’” (Id. at ¶ 36.)

       •   “These limitations mandate that the decision applied to effect control over the
           computing device is based on a policy stored at a server remote to the computing
           device . . . . These limitations capture the distributed architecture concept not well-
           understood, routine, or conventional in the art for effecting feature management on a
           computer device including that the server storing the policies upon which decisions
           are based being meaningfully apart from the computing device. This arrangement
           resulted in improved operation through at least increase resilience to undesirable
           access to policies to manipulate or delete them.” (Id. at ¶ 37 (emphasis of “not” in
           original).)

       •   “These claims require storing usage policies upon which decisions are based at a
           server remote from the computing device, an unconventional arrangement at the time
           which yielded improvements in the operation of systems implementing the claimed
           methods. Prior art control was not premised on application of decisions based upon
           policies stored at the server level. Instead, the prior art applied decisions based on
           policies set up on the computing device itself and stored only on the computing
           device. Such policies reside such that they are readily accessible for manipulation
           and/or deactivation or deletion to circumvent control entirely.” (Id. at ¶ 40.)




                                                 5
 Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 8 of 17 PageID #: 429




       The role of the server in granting or denying requests in real-time to communicate with a

remote device based on a policy stored at the server is also recited by the asserted claims:

       1. A non-transitory computer readable storage medium comprising instructions
       that, when executed on a computing device configured to perform a function on a
       communication network managed by a service provider, cause the computing
       device to at least:

               send to a server a request to communicate with a remote computing device
               over the communication network;

               receive in real-time from the server a response indicative of a decision
               granting or denying the request, the decision being based on one or more
               policies that are stored at the server and based at least in part on input from
               an administrator; and

               enforce the response by enabling the requested communication with the
               remote computing device over the communication network when the
               decision grants the request and by disabling the requested communication
               when the response denies the request, the requested communication being
               enabled or disabled without accessing the one or more policies by the
               computing device.

                                            ***

       27. A method for controlling a computing device configured to execute a function
       using a communication network managed by a service provider, the method
       comprising:

               sending to a server a request to communicate with a remote computing
               device over the communication network;

               receiving in real-time from the server a decision granting or denying the
               request, the decision being based on a policy stored at the server and
               configured by an administrator; and

               enforcing the decision by enabling a communication with the remote
               computing device over the communication network when the decision
               grants the request and by disabling the communication when the decision
               denies the request, the communication being enabled or disabled without
               storing the policy on the computing device.

(D.I. 14, Ex. A at claims 1, 27). Thus, the limitations relevant to this motion require that (i) the

server applies the policy to provide, “in real-time,” a “decision[s] granting or denying” such




                                                  6
 Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 9 of 17 PageID #: 430




requests, and (ii) that the policy that determines whether to grant or deny a request is not

“stor[ed]” on (in claim 27) or “access[ed]” at (in claim 1) the computing device itself.

       This requirement is confirmed by the court’s claim construction order in Kajeet, Inc. v.

Qustodio, LLC, No. SA CV18-01519 (C.D. Cal. Nov. 1, 2019) at 13 (attached hereto as Exhibit

A). In concluding that claim 27 of the ’559 patent should be given its ordinary meaning, the

court observed that “[t]he requirement that both storing a policy and enforcing a decision occur

remotely is apparent from the express claim language . . . . Because the parties cannot reasonably

dispute that the plain claim language that shows that the claimed policy and claimed enforcement

step in Claim 27 of the ’559 Patent occur remote from the computing device, no further

construction of these claim terms is necessary.” Id.

       Notably, McAfee set forth these exact same statements regarding the ’559 patent and the

scope of its claims in its pending motion to dismiss Kajeet’s first amended complaint, including

specifically the facially apparent claim limitations requiring a remote server to make grant/deny

decisions, in real-time, based on a “policy” that is not stored on the device under control.

(D.I. 18 at 4–6.) Were any aspect of McAfee’s interpretation of the claims inaccurate (or even

debatable), Kajeet presumably would have made its contrary interpretation of the ’559 patent

claims known in its opposition (D.I. 21). Kajeet, however, said nothing.

       B.      McAfee’s Safe Family Product Does Not Receive Real-Time “Grant” or
               “Deny” Decisions From A Remote Server

       McAfee’s Safe Family product does not perform the unambiguous claim requirements

accessing “policy” information stored on a “remote server” in real-time for purposes of “grant”

or “deny” decisions. Instead, McAfee’s Safe Family product stores all rules locally on the

protected device (i.e., a smartphone) and relies on that device for decision-making—not some




                                                  7
Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 10 of 17 PageID #: 431




“remote server.” Kajeet could and should have discovered this basic fact via a pre-suit

investigation.

       McAfee’s Safe Family product is a publicly available application available for download

for a free trial period at https://family.mcafee.com/ as shown in the screen capture below:




Using this free download, Kajeet could have quite easily determined that rules set in the

application—such as the screen time restriction referenced in Kajeet’s amended complaint (D.I.

14 at ¶ 29)—are stored and/or accessed locally and not resident on a remote server.

       For example, the screen captures below show an example of what Kajeet would have

seen if it had performed the requisite pre-filing analysis:




                                                  8
Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 11 of 17 PageID #: 432




       These screen captures were taken from a demonstration of a mobile phone running the

Safe Family application while completely disconnected from data networks (i.e., no cellular data

service and no Wi-Fi). Thus, any information utilized during the demonstration could not have

been dependent upon a “remote server.”

       In the example above, the mobile device contains an application for BESCOM Mithra

(distributed by a telecom service provider in India, where this test was conducted at one of

McAfee’s international development facilities) that the user of the phone is not allowed to access

(see above left graphic). The screen shot further shows other applications that the user is

allowed to access (such as Android Accessibility Suite, AZ Screen Recorder, and Duo). The

device sets forth the rules for the listed applications without accessing a “remote server” in real-

time (again, because the absence of network connectivity precluded the mobile device from

making any communications). When the user attempts to access an application that is

“Allowed,” Safe Family permits it. But if the user attempts to access an application that is “Not

allowed” (such as the BESCOM Mithra application), Safe Family blocks the attempt and

displays a message (shown above at right) alerting the user that separate permission must be

requested from the policy administrator (e.g., a parent).

       Importantly, Kajeet would be able to observe from testing that a mobile device running

McAfee’s Safe Family application solely relies on locally stored information, and that fact

removes any possibility of infringing the ’559 patent claims. The Safe Family application is not

designed to function one way when a network is present (e.g., by accessing remotely stored

“policies” governing user activity), but in another way when network connectivity is removed

(by accessing locally stored “policies” as shown above). Thus, a straightforward test of the Safe

Family application would show that regardless of whether the device is network-connected, the




                                                  9
Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 12 of 17 PageID #: 433




application functions in a manner distinct from the asserted ’559 claims. And this form of

operational test is but one way Kajeet could (and should) have verified whether Safe Family

makes real-time inquiries of a remote server to enforce policy decisions.

       C.      McAfee Notified Kajeet of its Flawed Theory

       Shortly after Kajeet filed its First Amended Complaint, McAfee sent Kajeet a letter that

informed Kajeet that “Safe Family does not rely on retrieving, in real-time, ‘policy’ information

from a server.” (Ex. A, A. Kazi Letter to C. Vowell of April 26, 2021.) McAfee noted that

“Kajeet could verify quite easily that restrictions set in the application (such as the screen time

restriction referenced in Kajeet’s amended complaint) are enforced even when the device has

disabled all network settings.” Id.

       After Kajeet refused to dismiss its case, McAfee provided Kajeet with a demonstration of

the product substantiating McAfee’s statements. (Ex. B, A. Kazi Letter to C. Vowell of June 17,

2021.) McAfee also identified other tests (such as using a tool to monitor communications over

the network) that Kajeet could perform if it found the information McAfee provided unavailing

for some reason:

         The operation of McAfee’s Safe Family product, including the demonstration
         we referenced above, indisputably shows that Safe Family maintains policy
         information locally. Kajeet has no good faith basis for stating that a device
         running the Safe Family application operates differently when connected to a
         network, and even this point is once again something that Kajeet could have,
         and should have, investigated to satisfy its Rule 11 obligations. For example,
         Kajeet could use a packet sniffing tool (such as WireShark) to observe the timing
         and type of communications between any device running Safe Family and any
         server. From those communications, it is also clear that policy information is not
         accessed in real time at the server. Thus, as we have indicated to you on prior
         occasions, the Safe Family application, when running on a device, does not
         perform the recited requirements of communicating with a remote server in “real
         time” to have requests granted or denied based on policies that “are stored at the
         server” and that are not accessed by the device itself.
(Ex. B, A. Kazi Letter to C. Vowell of June 17, 2021.)



                                                 10
Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 13 of 17 PageID #: 434




       To remove any doubt, McAfee has made its source code available for inspection. Thus,

McAfee provided Kajeet with evidence of how Safe Family operated, described the steps that

Kajeet could take to replicate this testing, identified publicly available tools (WireShark) Kajeet

could use to test additional scenarios, and made its source code available for Kajeet to inspect.

       Lastly, in advance of filing this motion, McAfee provided Kajeet with a copy of this

motion and requested one final time that Kajeet withdraw its claims. Kajeet never responded.

IV.    LEGAL STANDARDS

       Rule 11 of the Federal Rules of Civil Procedure allows a court to impose sanctions for

frivolous legal arguments or baseless factual assertions. Fed. R. Civ. P. 11(b)(2)-(3). To satisfy

Rule 11’s pre-filing requirement in a patent infringement lawsuit, the patentee’s attorney must,

“at a bare minimum, apply the claims of each and every patent that is being brought into the

lawsuit to the accused device and conclude that there is a reasonable basis for a finding of

infringement of at least one claim of each patent so asserted.” View Eng’g. Inc. v. Robotic Vision

Sys., Inc., 208 F.3d 981, 986 (Fed. Cir. 2000) (“The presence of an infringement analysis plays

the key role in determining the reasonableness of the pre-filing inquiry made in a patent

infringement case under Rule 11.”) (emphasis added); S. Bravo Sys., Inc. v. Containment Techs.

Corp., 96 F.3d 1372, 1375 (Fed. Cir. 1996). This pre-filing investigation is particularly important

in patent cases because “[a] patent suit can be an expensive proposition. Defending against

baseless claims of infringement subjects the alleged infringer to undue costs.” View Eng’g. Inc.,

208 F.3d at 986.

V.     ARGUMENT

       This case is a textbook example of frivolous patent litigation. The claims unequivocally

require that when a local device seeks to perform a function, the local device receives a decision




                                                 11
Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 14 of 17 PageID #: 435




in real-time from a remote server indicating whether it can perform that function or not. (’559

Pat. at claim 1 (“receive in real-time from the server a response indicative of a decision granting

or denying the request . . .”); id. at claim 27 (“receiving in real-time from the server a decision

granting or denying the request”).) And the claims further require that the device does not access

the policy information locally. (Id. at claim 1 (“the requested communication being enabled or

disabled without accessing the one or more policies by the computing device”); claim 27 (“the

communication being enabled or disabled without storing the policy on the computing device”).)

Yet, any reasonable diligence would show that McAfee’s Safe Family does not satisfy these

limitations.

        Kajeet points to nothing to substantiate its infringement theory. Kajeet’s Complaint and

Amended Complaint lacks any such showing. (See, e.g., D.I. 10 (McAfee’s Motion to Dismiss

Complaint); D.I. 18 (McAfee’s Motion to Dismiss Amended Complaint).) The Amended

Complaint includes generic allegations, but no facts showing “real-time” communications. (See,

e.g., D.I. 23 at 1-2.) Because of this, McAfee moved to dismiss Kajeet’s Amended Complaint

and while that motion is pending, has repeatedly asked Kajeet to provide its basis for maintaining

suit:

         To the extent that Kajeet continues to allege (as the asserted claims plainly
         require) that Safe Family receives real-time responses from a server indicative
         of a decision granting or denying a request—based on “policies” stored at the
         server and not accessed by the device itself (as the asserted claims clearly
         require)—please provide that basis now. Notably, Kajeet’s prior letter makes
         vague reference to “extensive publicly available documentation,” but Kajeet has
         yet to identify a single specific document as a basis for satisfying its Rule 11
         obligations.
(Ex. B, A. Kazi Letter to C. Vowell of June 17, 2021.) Although Kajeet refers to “extensive”

documentation it has reviewed, thus far it has yet to identify a single document or piece of

evidence supporting its allegations. (Ex. C, C. Vowell Letter to A. Kazi of May 14, 2021



                                                 12
Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 15 of 17 PageID #: 436




(referring to the “extensive publicly available documentation” that Kajeet had purportedly relied

upon); Ex. D, C. Vowell Letter to A. Kazi of July 2, 2021 (referring to the “publicly available

materials” that Kajeet purports to rely upon).)

       Kajeet’s recently served infringement contentions confirm this gap in Kajeet’s

infringement theory. Kajeet’s infringement contentions show only that Safe Family allows

parents to limit the usage of their child’s devices by setting policies, and that those policies can

be set through a networked device. Kajeet makes no showing of “real-time” decision making at

the remote server. Kajeet also fails to substantiate its theory that policy information is not stored

or accessed locally.

       Any reasonable investigation would have revealed the opposite is true—that McAfee’s

Safe Family does store information locally. For example, as shown in the demonstration of the

Safe Family product, McAfee’s Safe Family product includes rules for various applications.

Those rules are visible to the user through the graphical menu and they are enforced regardless

of whether the Safe Family application is connected to the network or not. Kajeet could have

and should have tested this functionality in Safe Family before filing suit. Kajeet alleges that

McAfee’s testing is inconclusive, but McAfee then encouraged Kajeet to perform its own tests

and even identified the publicly available network communications tool (WireShark) that Kajeet

could have used. But Kajeet has done nothing, and has made no effort to investigate McAfee’s

source code, which McAfee made available for Kajeet to confirm the operation of Safe Family.

       Kajeet’s infringement allegations lacked any factual support from the time the Complaint

was filed. McAfee undertook to do Kajeet’s work for it, creating a product demonstration

proving beyond doubt that the complaint is laden with meritless infringement allegations. (Ex.

B, A. Kazi Letter to C. Vowell of June 17, 2021.) Yet Kajeet persists, and hides its head in the



                                                  13
Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 16 of 17 PageID #: 437




sand to avoid the evidence McAfee has presented. And while it ignores McAfee’s evidence,

Kajeet has not offered a single bit of evidence to refute the facts McAfee has presented. Kajeet

choice to abdicate all its responsibilities under the Federal Rules, and to ignore all facts that

show its case to be meritless, must have consequences.

       Kajeet’s failure to meet its obligations under Rule 11 has caused McAfee substantial

harm and merits an award of sanctions. Kajeet has forced McAfee to expend considerable time,

effort, and resources to defend itself against Kajeet’s baseless claims—claims that Kajeet should

have known were baseless upon a reasonable inspection of the publicly available information

about McAfee’s Safe Family product. Moreover, unless Kajeet’s meritless infringement claims

are dismissed with prejudice, McAfee will continue to be harmed by Kajeet’s failure to abide by

the basic tenants of the Federal Rules of Civil Procedure and established case law.

       Thus, under the authority granted by Rule 11, this Court should dismiss Kajeet’s

infringement claims with prejudice and award McAfee its attorneys’ fees and costs for defending

against those claims.

VI.    CONCLUSION

       Kajeet’s failure to comply with Rule 11’s pre-filing investigation requirement mandates

an award of sanctions. Accordingly, McAfee respectfully requests that the Court dismiss

Kajeet’s claims under the ’559 patent with prejudice and award McAfee all of its fees and costs

incurred in defending this suit.




                                                14
Case 1:21-cv-00005-MN Document 35 Filed 08/23/21 Page 17 of 17 PageID #: 438




Dated: August 23, 2021

                                   By: /s/ Susan E. Morrison
                                       Susan E. Morrison (#4690)
                                       FISH & RICHARDSON P.C.
                                       222 Delaware Avenue, 17th Floor
                                       P.O. Box 1114
                                       Wilmington, DE 19899
                                       Tel: (302) 652-5070
                                       morrison@fr.com

                                          Aamir Kazi
                                          Christopher O. Green
                                          Fish & Richardson P.C.
                                          1180 Peachtree Street NE, 21st Floor
                                          Atlanta, GA 30309
                                          Tel: 404-724-2811
                                          kazi@fr.com
                                          cgreen@fr.com

                                   ATTORNEYS FOR DEFENDANT
                                   MCAFEE CORP.




                                     15
